Citation Nr: 1618908	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-41 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio 


THE ISSUE

Entitlement to service connection for a neck disability, to include recurrent cervical strain and degenerative disc disease with C8-T1 radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In February 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Following VA examination in December 2009, the VA examiner opined that there was no cervical spine pathology present, and that the Veteran's in-service injury resolved without residuals. Since the VA examination, VA treatment records reflect symptoms of chronic neck pain as well as a diagnosis of degenerative disc disease with radiculopathy. Therefore, a new examination is needed to assist in determining the nature and etiology of the Veteran's current neck disability. 


Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's neck disability. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should identify all current neck disorders by diagnosis and provide an opinion as to:

Whether the Veteran's current neck disability began during service or is otherwise related to any incident of service, including either of two in-service head and neck injuries?

In rendering the above opinion, the examiner must review the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*December 1982 service medical records document an injury to the Veteran's head while playing basketball, and reflect complaints of headaches, eye pain, and a laceration; these service records contain no notation of neck pain. 

*An October 1985 service medical record documenting an injury to the Veteran's right shoulder and neck while playing football. The service record reflects an abnormal X-ray with notation of a questionable compression injury to the C2-C3 vertebrae or a congenital abnormality. 

*In October 1986, the Veteran elected not to undergo a service separation examination. As part of this process, a service physician reviewed the Veteran's medical records and indicated that a service separation examination was not required. 

*A June 2009 VA X-ray report documenting a normal spinal alignment, preserved disc spaces, straightening of the lordotic curve, and nuchal ligament calcification. 

*The December 2009 VA examination report that noted the Veteran's current reports of cervical pain and an in-service neck injury. The VA examiner opined that there was no current cervical spine pathology and no evidence of chronicity of care since the original injury. The VA examiner indicated that the in-service injury healed without residuals. 

*May 2014 diagnostic imaging results that document multilevel degenerative disc changes with foraminal stenosis and right C8-T1 chronic radiculopathy. 

*VA treatment records dated between September 2009 and February 2015 that reflect the Veteran's complaints of neck pain.

*During the August 2015 Board hearing, the Veteran reported two in-service neck injuries and continued symptoms since service separation. The Veteran testified that he began feeling twinges and electrical shocks in the early 1990s, but did not seek consistent treatment until 2009. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




